                           UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

UNITED STATES,

                      Plaintiff,
v.                                                           Case No. 6:19-mc-48-ORL-78GJK

JOSE BATISTA DO NASCIMENTO,

                      Defendant.


                                             ORDER
       This cause came before the Court on a Detention Hearing held on October 30, 2019.

Defendant has requested bond pending his extradition hearing.

       I.      BACKGROUND.

       In 2012, Defendant was convicted of the attempted murder of his wife’s alleged paramour

in Brazil by an unknown gunman who posed as a mail courier and shot the victim multiple times.

Defendant attended his trial in Brazil. Defendant was sentenced to ten years imprisonment.

Defendant appealed his conviction and sentence and returned to the United States after his trial.

Defendant exhausted all appeals and the court in Brazil issued a warrant for his arrest in 2014. An

initial request for extradition was submitted to the United States Department of State on July 15,

2015, indicating Defendant was imprisoned in Washington, D.C. Doc. No. 1-1 at 3, 5. On August

16, 2018, a supplemental request for extradition was submitted to the Department of State. Doc.

No. 1-1 at 3, 6. On October 1, 2019, a Complaint was filed for the extradition of Defendant to

Brazil based on the supplemental extradition request submitted by the government of Brazil to the

Department of State. Doc. No. 1. On October 3, 2019, an arrest warrant was issued. Doc. No. 4.
On October 7, 2019, Defendant was arrested in Kissimmee, Florida. Doc. No. 11. Defendant is

currently being detained at the Orange County Jail.

       On October 30, 2019, a Detention Hearing was held before the undersigned. Defendant

requests release pending his extradition hearing based on a confluence of special circumstances

including his medical conditions, the adequacy of care he is receiving while detained, the length

of time it will take to extradite him, and the length of time it has taken Brazil to seek extradition.

Defendant and his son Bruno Nascimento testified regarding Defendant’s health issues and

concerns regarding the adequacy of his care while incarcerated. Bruno also testified about the

prison conditions in Brazil. A letter from an attorney in Brazil and certain articles were introduced.

       II.     APPLICABLE LAW.

       Extradition is a diplomatic process, neither civil nor criminal, and it is governed by the

relevant extradition treaty and the federal extradition statute. 18 U.S.C. §§ 3181-3196; In re

Headley, No. 18-mc-81148, 2018 U.S. Dist. LEXIS 174201, at *18 (S.D. Fla. Oct. 10, 2018); In

re Gohir, No. 2:14-mj-314, 2014 U.S. Dist. LEXIS 69769, at *18 (D. Nev. May 21, 2014). There

is a presumption against bail in an extradition case because the United States has an obligation to

deliver the person after he is apprehended, and “granting bond could make that obligation

impossible to fulfill.” In re Headley, 2018 U.S. Dist. LEXIS 174201, at *19; Wright v. Henkel,

190 U.S. 40, 62-63 (1903).       As such, the Bail Reform Act does not apply to extradition

proceedings. 18 U.S.C. §§ 3141(a), 3142, 3156(a)(2); In re Headley, 2018 U.S. Dist. LEXIS

174201, at *19. Instead, the burden rests with the defendant to show that he is: 1) neither a flight

risk nor a danger to the community; and 2) special circumstances warrant release. Leiva v. Wilson,

No. 17-23938-CIV, 2018 U.S. Dist. LEXIS 229154, at *7 (S.D. Fla. Aug. 27, 2018); In re Headley,

2018 U.S. Dist. LEXIS 174201, at *20-21; United States v. Valentino, No. 4:18-mj-146, 2018 U.S.



                                                -2-
Dist. LEXIS 79745, at *6 (S.D. Tex. May 11, 2018); In re Extradition of Garcia, 761 F. Supp. 2d

468, 472-73 (S.D. Tex. 2010). Of the three components, those most critical to this analysis are

whether there is a risk of flight and whether special circumstances exist. In re Extradition of

Garcia, 761 F. Supp. 2d at 474-75 (compiling cases and noting that some courts consider “danger

to the community” in a cursory fashion, some courts fail to discuss it after noting it as an issue,

and still others do not address it all).

        The determination of special circumstances is left to the sound discretion of the trial judge.

Valentino, 2018 U.S. Dist. LEXIS 79745, at *7 (citing United States v. Ramnath, 533 F. Supp. 2d

662, 666 (E.D. Tex. 2008)). “Special circumstances can arise under a variety of conditions, or by

virtue of a combination of conditions that taken together create a compelling case for release on

bail.” Id. at *6. Special circumstances may include an appellant’s high probability of success on

substantial claims, a serious deterioration of health while incarcerated, or an unusual delay in the

appellate process.     Salerno v. United States, 878 F.2d 317, 317 (9th Cir. 1989).             Other

considerations include the age of the defendant, availability of bail in the requesting state,

likelihood of defendant being found non-extraditable, and deprivation of religious practices while

incarcerated. Valentino, 2018 U.S. Dist. LEXIS 79745, at *7.          Special circumstances will be

found only where justification for release is clear. In re Headley, 2018 U.S. Dist. LEXIS 174201,

at *21. “Courts consistently agree that special circumstances are supposed to be limited to the

most extraordinary circumstances and cannot involve factors applicable to all potential extradites.”

Id. at *19-20 (quoting In re Shaw, No. 14-mc-81475, 2015 U.S. Dist. LEXIS 18376, at *14 (S.D.

Fla. Feb. 6, 2015)).

        While a defendant bears the burden of demonstrating both special circumstances and no

risk of flight, there is no consensus on the appropriate standard of persuasion -- preponderance of



                                                 -3-
the evidence or clear and convincing evidence. Compare In re Extradition of Nacif-Borge, 829 F.

Supp. 1210, 1215 (D. Nev. 1993) (finding that the Ninth Circuit adopted a heightened standard of

proof in Salerno); In re Extradition of Nezirovic, No. 7:12-mc-39, 2012 U.S. Dist. LEXIS 165136,

at *11 (W.D. Va. Nov. 19, 2012) (finding that the majority of courts have adopted the clear and

convincing standard and finding the higher threshold created by special circumstances and risk of

flight necessitates a higher standard of persuasion) 1 with In re Garcia, 761 F. Supp. 2d at 474-75

(there is a negligible minority of courts that have adopted the preponderance of the evidence

standard); In re Santos, 473 F. Supp. 2d 1030, 1035 n. 4 (C.D. Cal. 2006) (finding that there was

no reason to read a heightened burden of persuasion into these cases). The court in Nacif-Borge

observed that the plain meaning of “special circumstances” and the language used by the courts in

applying the special circumstances standard justifies the application of the clear and convincing

standard. 829 F. Supp. at 1215. The court in In re Santos rejected the reasoning in Nacif-Borge

and applied a preponderance of the evidence standard, essentially finding that the qualitatively



1
    As the court explained more fully in Nezirovic:

           Given that bond is to be rare, the heightened burden of clear and convincing evidence is
           the sounder approach. As to risk of flight, it is even more apparent that the clear and
           convincing evidence standard should apply. In an international extradition matter, “our
           nation has important interests in (1) fulfilling its legal and binding obligations under its
           treaties with foreign governments, (2) avoiding any international embarrassment if our
           country were unable to fulfill those obligations, and (3) preventing any circumstances that
           would lead to potential reciprocal noncompliance by foreign governments.” Garcia, 761 F.
           Supp. 2d at 475 (citing Wright, 190 U.S. at 62; Ramnath, 533 F. Supp. 2d at 665). The
           release of an international fugitive who then successfully fled could seriously mar the
           reputation of the United States. Even assuming the fugitive was captured after fleeing, “the
           regaining of the custody of the accused obviously would be surrounded with serious
           embarrassment.” Wright, 190 U.S. at 62. Moreover, as the Government notes, any
           forfeiture of bail by an absconding fugitive would leave the requesting country “with
           neither compensation nor remedy.” (Dkt. No. 31 at 15.) As the Supreme Court has put it,
           “[t]he enforcement of the bond, if forfeited, would hardly meet the international demand."
           Wright, 190 U.S. at 62. The Court finds, based upon these considerations, that Neziorvic
           must show that he poses no risk of flight by clear and convincing evidence.

2012 U.S. Dist. LEXIS 165136, at *12-13.



                                                           -4-
different requirements of “special circumstances” did not necessitate a high standard of persuasion

as well. 473 F. Supp. 2d at 1035 n. 4 However, the court noted that Nacif-Borge’s analogy to the

Bail Reform Act was misplaced in Santos because Santos had not been criminally convicted and

two of the warrants issued for his arrest had been invalidated by Mexican courts. Id. The Court

will apply the clear and convincing standard as it is the majority approach, but even if

preponderance of the evidence was the applicable standard, Defendant has failed to satisfy it.

       III.    ANALYSIS.

       Defendant cites to three special circumstances that support his claim for release pending

his extradition hearing: 1) his health and the medical care he is receiving while incarcerated; 2)

Brazil’s delay in seeking his extradition; and 3) the length of time it will take for the extradition

process to be completed. Defendant also argues that he is not a flight risk or a danger to the

community.

               A.      Defendant is a flight risk and danger to the community.

       Defendant is 65 years of age, was born in Brazil, but is a U.S. citizen. Defendant moved

to Miami, Florida in 1991 and then to Orlando, Florida in 2014. Defendant resides with his current

wife and her two minor children in Kissimmee, Florida.         Defendant has three children from

previous relationships who reside in: Brazil; San Diego, California; and Miami, Florida.

Defendant does not have a passport as it was seized for child support arrearages. Defendant works

as a driver for Uber and Lyft.

       Defendant has resided in Florida since 1991 and has ties here. Defendant traveled to Brazil

for his trial before returning to Florida. Defendant’s appeals are exhausted and he is facing a ten

year prison sentence in Brazil that could exceed his remaining life span. Defendant provided

testimony and evidence regarding the substandard prison conditions in Brazil, which would



                                                -5-
provide a reason for Defendant to flee rather than submit to extradition at this point. The Court

finds that Defendant poses a risk of flight that cannot be eliminated through any release conditions.

See In re Garcia, 761 F. Supp. 2d at 476 (defendant’s statement that he would be killed if extradited

to Mexico and faced a lengthy prison sentence if convicted of murder constituted a flight risk).

       With respect to danger to the community, Defendant has been convicted of attempted

murder. Even though there are no other indications of dangerousness, Defendant’s conviction

standing alone renders him a danger to the community. However, even if Defendant was not a

flight risk and was not a danger to the community, he has failed to present sufficient evidence of

special circumstances.

               B.        Neither Defendant’s health nor the adequacy of care at the jail rise
                         to the level of special circumstances.

       Defendant testified he suffers from multiple ailments including problems with his vision,

stomach, back, kidneys, heart, diabetes, prostate, and high blood pressure. Defendant testified he

has been vomiting every day since his incarceration and has lost ten pounds in twenty days because

he is no longer on the strict diet his doctor prescribed. Defendant testified that he was taking seven

medications every day prior to his arrest but he is not being given all of his medications in jail,

although he could not identify all medications he takes, nor which medications he is not receiving.

Defendant also testified that the soap used at the jail bothers his right eye, he had previously been

using a special soap, and he has vision issues related to prior Lasik surgeries. Defendant claims

he is not receiving proper medical treatment in jail and requires emergency surgery but his counsel

argued none of his conditions were immediately emergent. Bruno, Defendant’s son, testified that

he is concerned about the adequacy of his father’s care while incarcerated.

       A defendant’s health, and conditions while incarcerated that affect his health, may

constitute special circumstances. United States v. Taitz, 130 F.R.D. 442, 446 (S.D. Cal. 1990); In


                                                 -6-
re Rouvier, 839 F. Supp. 537, 542 (N.D. Ill. Oct. 22, 1993). In Taitz, defendant had allergic

reactions to corn and corn sweeteners, substances common to most of the food at the correctional

facility where he was housed. 130 F.R.D. at 446. He also experienced allergic reactions to the

laundry detergent used to clean inmates’ clothes causing him rashes. Id. However, in Taitz, the

court’s consideration of this circumstance stemmed more from the length of time the extradition

process would take, given the underlying issues, and consequently, how long Taitz would be

subject to these issues, as well as his inability to practice his religion as an Orthodox Jew. Id. at

446-47.   Diabetes, digestion problems, prostate problems, and high blood pressure do not

necessarily constitute special circumstances because those conditions in and of themselves are not

life-threatening. In re Huerta, No. H-08-342M, 2008 U.S. Dist. LEXIS 48524, at *6 (S.D. Tex.

Jun. 23, 2008). In Huerta, the court observed that while such conditions were unquestionably

serious, they were not “so novel or complex as to be beyond the capacity of federal authorities to

manage” while Huerta was in custody. Id.; see also In re Rouvier, 839 F. Supp. at 542 (citing

Nacif-Borge, 1993 U.S. Dist. LEXIS 11252, at *19) (no special circumstances where defendant’s

medical condition could be controlled by daily medication because defendant failed to demonstrate

that there was no constitutionally acceptable treatment that can be provided while he is

imprisoned); Bolanos v. Avila, No. 09-1208, 2009 U.S. Dist. LEXIS 87991, at *11 (D.N.J. Sept.

24, 2009) (noting that the mere availability of better medical treatment in a private medical setting

in not sufficient to overcome presumption against bail). However, in Huerta, the court found that

co-defendant Ulrich’s health condition, including a life-threatening chronic heart condition,

supported by his cardiologist’s statement that “Mr. Ulrich is chronically-ill, and has multiple




                                                -7-
morbidities” constituted a sufficiently special circumstance. 2 2008 U.S. Dist. LEXIS 48524, at

*12.

        Even accepting that Defendant suffers from the serious health conditions which he

describes, Defendant has presented no persuasive evidence that these conditions are chronic, life-

threatening, and cannot be managed by the Orange County Jail. Defendant’s own testimony was

conclusory and his testimony regarding the severity of his symptoms and the need for immediate,

emergency medical treatment was not credible. Bruno’s testimony, while heartfelt, was similarly

generalized and conclusory. Defendant provided no medical records showing what treatment is

medically necessary for him, what care the Orange County Jail is refusing to provide, and the

impact of the same. The same can be said about his required diet, which he testified he is no longer

following, but provided little testimony as to what that exact diet that would be. Again, there is

no indication other than his own testimony that it is medically necessary to restrict his diet, in what

ways, and whether the jail can accommodate any bona fide request to do so. The Court finds that

Defendant has not demonstrated his condition is so serious or life-threatening that “no

constitutionally acceptable treatment can be provided while he is incarcerated.” In re Rouvier, 839

F. Supp. at 542 (citing Nacif-Borge, 1993 U.S. Dist. LEXIS 11252, at *19). Thus, Defendant’s

health condition does not rise to the level of a special circumstance, either independently or in

conjunction with Defendant’s other claims.




2
 Bond was ultimately issued to both defendants in Huerta based on the weakness of the underlying case. Id. at *14.
Ulrich’s extremely poor health was cited as a separate and independent special circumstance justifying his release on
bond. Id.



                                                        -8-
                 C.       Brazil’s “delay” in seeking extradition does not constitute a
                          special circumstance.

        Defendant’s appeals process concluded in 2013. A warrant for his arrest was issued in

2014. In 2015, the Brazilian government sought extradition but apparently mistakenly believed

Defendant was incarcerated in Washington, D.C. Although some courts have considered the

length of time between a crime and a request for extradition, 3 the passage of time between the

initial extradition request and the successive extradition request in this case, without more, does

not constitute a special circumstance. Defendant presents no evidence that Brazil intended to

abandon its attempt to extradite him, that Brazil was dilatory in its attempts to seeks extradition,

nor any evidence that Defendant has somehow been harmed by this delay after he was convicted

and his appeals exhausted. To the contrary, Defendant has continued to remain free to live and

work in the United States despite acknowledging that he understood he needed to go back to Brazil

and serve his sentence. Thus, this claim does not rise to the level of a special circumstance, either

independently or considered in conjunction with Defendant’s other claims.

                 D.       There is no indication extradition proceedings will be
                          extraordinarily lengthy.

        Defendant’s claim that the extradition process itself will be so lengthy as to necessitate

bond is speculative at best. Defendant offers no reason why extradition should be expected to

take longer than usual. When this circumstance has been considered, it has been considered in the

context of a problem, for example, whether an underlying charge was covered in the subject treaty.

Taitz, 130 F.R.D. at 445-46. The court in Taitz faced an extradition case of exceptional complexity




3
 See Nezirovic v. Holt, 990 F. Supp. 2d 594, 603 (D. W. Va. 2013) (discussing circumstances upon which the
passage of time may rise to the level of a “special circumstance”). In In re Chapman, 459 F. Supp. 2d 1024, 1027
(D. Haw. 2006), the court granted bond in part because Mexico had not made a priority of prosecuting the
underlying offense and thus there was a lack of diplomatic necessity.

                                                       -9-
in which the Court foresaw habeas proceedings and appeals that could draw the case out as long

as two years. Id. at 446. Also, there was evidence South Africa permitted bail in a similar

extradition case. Id. at 447. Here, as the Government notes, 18 U.S.C. § 3188 gives the United

States two months to return Defendant to Brazil. Further, this case bears none of the unusual

circumstances identified in Taitz with respect to the extradition proceeding itself. Thus, this claim

does not rise to the level of a special circumstance, either independently or considered in

conjunction with Defendant’s other claims.

       IV.     CONCLUSION.

       Defendant has provided no special circumstances that would clearly justify his release

pending his extradition hearing.

       Accordingly, it is ORDERED that Defendant’s request for bond is DENIED.

       DONE and ORDERED in Orlando, Florida, on November 8, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                               - 10 -
